DETAILED ACTION

Applicant's submission filed on 11/19/20 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggmann (US 20130048651 A1) in view of Kanno (US 20080057258 A1) and NEWMAN (US 20150174803 A1).
Re Claim 1: Eggmann discloses a method of manufacturing an RFID tag assembly, the method comprising: 
providing a mounting base (fig 4: 16 & 10’,  Examiner: a mounting base is the assembly of antenna foil 16 and outer mold part 10’) made of an electrically conductive material;
providing a passive mount-on-metal RFID tag (p14: a passive electronic element such as, for example, an RFID inlay), the RFID tag comprising an integrated circuit chip (fig 4: 19, p35: a chip 19 or a chip module) provided at a first position (Examiner: about the center of 12 in fig 1) and an antenna (fig 4: 17, p35: An antenna 17) provided on one side of the RFID tag; 

providing a mold tool comprising a mold cavity (figs 1 & 4: 12, p30: mold cavity 12) shaped to form a cover (figs 5 & 6: 20) of the RFID tag assembly and locating the RFID tag-mounting base sub-assembly within the mold cavity such that a void (figs 1 & 4: 12, Examiner: the portion of the mold cavity 12 between the two bends) defining the cover is formed between the mold tool and the RFID tag-mounting base sub-assembly; and 
delivering a substantially RF transparent material in a molten state into the void between the mold tool and the RFID tag-mounting base sub-assembly (abst: The molten plastic material is injected into the mold cavity in such a way that the molten plastic material flows substantially parallel along a surface (25)) and allowing the substantially RF transparent material to cool into a solid state (abst: After the subsequent cooling of the plastic material, mold removal is carried out, p32: After the plastic material has cured), to thereby form a cover over the RFID tag-mounting base sub-assembly, such that the mounting base and the cover together encapsulate the RFID tag (fig 6), 
wherein the substantially RF transparent material has a first temperature in the molten state on delivery into the void (abst: The molten plastic material is injected into the mold cavity) that is higher than a second temperature and
the substantially RF transparent material is delivered into the void at a second position (Examiner: left end of the mold cavity 12 between the two bends in fig 1),  
However, Eggmann does not disclose that a second temperature is the maximum tolerable temperature of the integrated circuit chip wherein the temperature of the substantially RF transparent material does not exceed the maximum tolerable temperature of the integrated circuit chip at the first position.
Kanno however discloses that a temperature is the maximum tolerable temperature of the integrated circuit chip wherein a temperature of a substantially RF transparent material does not exceed the maximum tolerable temperature of the integrated circuit chip at a first position (p107: Under Molding Condition 3, injection molding was carried out using the resin same as that used under Molding Condition 2, at a temperature elevated to as high as 260.degree. C., wherein it was supposed that thus-elevated molding temperature consequently elevated the sealing resin temperature, and resulted in deformation. It was therefore found that the molding temperature should not exceed 260.degree. C.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Kanno’s teaching in the method of Eggmann for the purpose of preventing damage to the integrated circuit chip.

	NEWMAN however discloses that the mold tool is configured to cause the substantially RF transparent material to cool as it flows towards the first position (p82: the molten plastic material is cooling as it is flowing into the mold cavity. Thus, by the time the mold cavity is filled, the molten plastic material has cooled significantly,).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate NEWMAN’s teaching in the method of Eggmann modified by Kanno for the purpose of preventing damage to the integrated circuit chip.
	Examiner notes that the terms such as “made of an electrically conductive material,” “mount-on-metal,” “substantially RF transparent,” and etc., while defining the product of the method of manufacturing an RFID tag assembly, do not further define the method itself - of manufacturing an RFID tag assembly - that the Claim is directed to.
Re Claim 2: Eggmann modified by Kanno and NEWMAN discloses a method as claimed in claim 1, wherein the mounting base comprises a central section, on which the RFID tag is mounted, a first end section extending  from a first end of the central section and a second end section extending from a second end of the central section, and wherein the RFID tag-mounting base sub-assembly is located within the mold cavity such that the first end section and the second end section each extend beyond the mold cavity, to thereby form respective mounting tags extending beyond the cover of the resulting RFID tag assembly (Examiner: The claim language does not further 
Re Claim 3: Eggmann modified by Kanno and NEWMAN discloses a method as claimed in claim 1, wherein the antenna has a longitudinal axis and the mounting base additionally comprises a first end wall (fig 1 : 24) extending upwardly from the mounting base generally at one end of the longitudinal axis of the antenna and the mold tool comprises a delivery aperture (p11: inject the molten plastic material into the mold cavity through a nozzle of the outer mold part., Examiner: delivery aperture is the mold cavity around the bend that is closest to the elevation 24 in fig 1) at the second position, the delivery aperture generally facing the first end wall of the mounting base, and wherein the substantially RF transparent material is delivered into the void through the delivery aperture and impacts on the first end wall (p31: The elevation 24 has the function of a protective wall or barrier that prevents the molten plastic material flowing into the cavity 12), such that the substantially RF transparent material is forced to flow into the void and around the RFID tag-mounting base sub-assembly towards the integrated circuit chip at the first position (p31: In FIG. 1, the arrow 23 indicates the direction, in which the molten plastic material flows along the electronic element 15.  p32: The molten plastic material inflowing in the direction of the arrow 23 covers this surface 25.)
Re Claim 5: Eggmann modified by Kanno and NEWMAN discloses a method as claimed in claim 1, wherein the mold tool comprises a delivery aperture (p11: inject the molten plastic material into the mold cavity through a nozzle of the outer mold part., Examiner: Going generally from left to right along the mold cavity 12 in fig 1, delivery 
Re Claim 7: Eggmann modified by Kanno and NEWMAN discloses 
a method as claimed in claim 1, wherein the antenna has a longitudinal axis and the mounting base additionally comprises a first end wall (fig 1 : 24) extending upwardly from the mounting base generally at one end of the longitudinal axis of the antenna and 
wherein the mold tool comprises a delivery aperture located generally at said one end of the longitudinal axis of the antenna (Examiner: Going generally from left to right along the mold cavity 12 in fig 1, delivery aperture is the cross-sectional end of the vertical portion of the mold cavity just before the bend that is closest to the elevation 24) and generally facing said first end wall, and wherein the substantially RF transparent material is delivered into the void through the delivery aperture, such that the substantially RF transparent material is caused to flow into the void generally at one end and around the RFID tag-mounting base sub-assembly towards the integrated circuit chip at the first position (p31: In FIG. 1, the arrow 23 indicates the direction, in which the 
Re Claim 8: Eggmann modified by Kanno and NEWMAN discloses a method as claimed in claim 7, wherein at least the first end wall has a keying formation provided therein, the keying formation engaging with the substantially RF transparent material to key the cover to the RFID tag-mounting base sub-assembly (Examiner: The claim language does not further define the method of manufacturing.  The claim language defines the product of the manufacturing).
Re Claim 9: Eggmann modified by Kanno and NEWMAN discloses a method as in claim 5, wherein the substantially RF transparent material in a molten state is delivered into the void in a first stage and in a second, subsequent stage: the first stage comprising delivering the substantially RF transparent material into the void to fill the void to a depth substantially level with a height of the RFID tag-mounting base sub-assembly and allowing the substantially RF transparent material to cool into a solid state to thereby form a first part of the cover; and the second stage comprising delivering the substantially RF transparent material into a remaining part of the void between the mold tool, the RFID tag-mounting base sub-assembly and the first part of the cover to fill the remaining part of the void and allowing the substantially RF transparent material to cool into a solid state to thereby form a second part of the cover, the second part of the cover bonding to the first part of the cover (p14: An even superior protection can be ensured with an enhancement of the invention, according to which another plastic component is injected into the mold cavity. After the injection of the first component into the mold, another cavity is formed and a second component is injected 
Re Claim 10: Eggmann modified by Kanno and NEWMAN discloses a method as claimed in claim 1, wherein the substantially RF transparent material is polyphenylsulfone (Examiner: The claim language does not further define the method of manufacturing.  The claim language defines the product of the manufacturing.  However, if the same limitations are presented in a device claim, YAMAOKA (US 20140357748 A1) discloses that the substantially RF transparent material is polyphenylsulfone, and in that case, the motivation to incorporate YAMAOKA’s teaching would be to take advantage of desirable properties of polyphenylsulfone such as high temperature performance, good chemical resistance, outstanding toughness, excellent colorability, and very good dimensional stability.).  
Re Claim 17: Eggmann modified by Kanno and NEWMAN discloses a method as claimed in claim 1, wherein the provided passive mount-on-metal RFID tag is an encapsulated mount-on-metal RFID tag (Examiner: The claim language does not further define the method of manufacturing.  The claim language defines the product of the manufacturing.).
Re Claim 19: Eggmann modified by Kanno and NEWMAN discloses a method as claimed in claim 1, wherein the mounting step includes mounting the RFID tag on the mounting base with said antenna (fig 4: 17, p35: An antenna 17) proximate the mounting base (fig 4: 16 & 10’,  Examiner: a mounting base is the assembly of antenna 
Re Claim 20: Eggmann modified by Kanno and NEWMAN discloses a method as claimed in claim 1, wherein the RFID tag includes opposed top and bottom sides and opposed first and second ends, wherein the one side of the RFID tag is the bottom side of the RFID tag and wherein the providing a mold tool step includes locating the RFID tag-mounting base sub-assembly within the mold cavity such that the void defining the cover is formed between the mold tool and the top side of the RFID tag (figs 1 & 4).
Re Claim 21: Eggmann modified by Kanno and NEWMAN discloses a method as claimed in claim 1, wherein the delivering step includes delivering a substantially RF transparent material (abst: The molten plastic material is injected into the mold cavity) to thereby form a cover (figs 5 & 6: 20) such that the mounting base and the cover together encapsulate the RFID tag (fig 6), 
the resulting RFID tag assembly designed and configured to transmit RF signals through the cover and be directly attached at the mounting base to an object for tracking of the object (Examiner: The preceding claim language does not further define the method of manufacturing.  The claim language defines the product of the manufacturing.).
Re Claim 22: Eggmann modified by Kanno and NEWMAN discloses a method as claimed in claim 21, wherein the resulting RFID tag assembly is designed and configured to be directly attached at the mounting base to a metal object (Examiner: .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggmann (US 20130048651 A1) modified by Kanno (US 20080057258 A1) and NEWMAN (US 20150174803 A1) in view of Kagaya (US 20080042266 A1).
Re Claim 6: Eggmann modified by Kanno and NEWMAN discloses a method as claimed in claim 5.
However, Eggmann modified by Kanno and NEWMAN does not disclose that the delivery aperture is located generally centrally to the mold cavity of the mold tool such that the substantially RF transparent material is delivered into the void generally centrally onto the RFID tag.
Kagaya however discloses that the delivery aperture is located generally centrally to the mold cavity of the mold tool such that the substantially RF transparent material is delivered into the void generally centrally onto the RFID tag (figs 10b & 11a).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Kagaya’s teaching in the method of Eggmann modified by Kanno and NEWMAN for the purpose of more even distribution of the material.

Claims 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggmann (US 20130048651 A1) modified by Kanno (US 20080057258 A1) and NEWMAN (US 20150174803 A1) in view of Puschner (US 20050199734 A1).

However, Eggmann modified by Kanno and NEWMAN does not disclose that the first position is the first end of the RFID tag.
Puschner however discloses that the first position is a first end of the RFID tag (p22: the semiconductor chip is arranged on the side 12 of the injection mold 9 that is opposite from the injection runner 11.  Examiner: If the semiconductor chip is arranged on the side 12 of the injection mold 9, then necessarily the semiconductor chip would be arranged on an end of the device body bordering the side 12 of the injection mold 9.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Puschner’s  teaching in the method of Eggmann modified by Kanno and NEWMAN for the purpose of ensuring that the semiconductor chip is not damaged by the pressure produced during the injection (p22).
Re Claim 23: Eggmann modified by Kanno and NEWMAN discloses a method as claimed in claim 1, wherein the RFID tag is a ceramic passive mount on metal tag comprising a ceramic core (fig 4 & 6: 19) having top and bottom sides and first and second ends, the antenna (fig 4: 17, p35: An antenna 17) disposed on at least one of the top and bottom sides of the ceramic core.
However, Eggmann modified by Kanno and NEWMAN does not disclose the integrated circuit chip disposed on one of the first and second ends of the ceramic core.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Puschner’s  teaching in the method of Eggmann modified by Kanno and NEWMAN for the purpose of ensuring that the semiconductor chip is not damaged by the pressure produced during the injection (p22).
Examiner notes that the term such as “ceramic,” while defining the product of the method of manufacturing an RFID tag assembly, does not further define the method itself - of manufacturing an RFID tag assembly - that the Claim is directed to.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggmann (US 20130048651 A1) modified by Puschner (US 20050199734 A1).
Re Claim 24: Eggmann discloses a method of manufacturing a mount-on-metal RFID tag assembly that includes a mounting base made of an electrically conductive material (fig 4: 16, antenna foil 16) and a passive mount-on-metal RFID tag (p14: a passive electronic element such as, for example, an RFID inlay) having top and bottom sides and first and second ends (figs 4 & 6), the RFID tag including an integrated circuit 
forming an RFID tag-mounting base sub-assembly by mounting the RFID tag on the mounting base (figs 1 & 4: 15, p35: electronic element 15) with said bottom side of the RFID tag coupled to the mounting base to thereby ground the RFID tag to the electrically conductive material of the mounting base (Examiner: The antenna foil 16 is the electrically conductive material of the mounting base.);
providing a mold tool comprising a mold cavity (figs 1 & 4: 12, p30: mold cavity 12) shaped to form a cover (figs 5 & 6: 20) of the RFID tag assembly and locating the RFID tag-mounting base sub-assembly within the mold cavity such that a void (figs 1 & 4: 12, Examiner: the portion of the mold cavity 12 between the two bends) defining the cover is formed between the mold tool and the top side of the RFID tag; and 
delivering a substantially RF transparent material in a molten state into the void between the mold tool and the RFID tag-mounting base sub-assembly (abst: The molten plastic material is injected into the mold cavity in such a way that the molten plastic material flows substantially parallel along a surface (25)) and allowing the substantially RF transparent material to cool into a solid state (abst: After the subsequent cooling of the plastic material, mold removal is carried out, p32: After the plastic material has cured), to thereby form a cover over the RFID tag-mounting base sub-assembly, such that the mounting base and the cover together encapsulate the RFID tag (fig 6).
However, Eggmann does not disclose an integrated circuit (IC) chip disposed on the first end.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Puschner’s  teaching in the method of Eggmann for the purpose of ensuring that the semiconductor chip is not damaged by the pressure produced during the injection (p22).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 4, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a method as claimed in claim 3, wherein the mounting base comprises a second end wall extending outwardly from the mounting base generally at a second end of the longitudinal axis of the antenna and wherein the step of mounting includes mounting the RFID tag on the mounting base such that an end of the RFID tag closest to the first position is in contact with the second end wall so that the second end wall provides a heatsink during the step of delivering the .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the "antenna foil 16" cannot be made of an electrically
conductive material because it is in contact with the antenna 17, and therefore it cannot be electrically conducting or the antenna would be electrically shorted.  However, this is exactly what the applicant is trying to claim and is supported throughout the applicant’s disclosure.  In claim 24, applicant claims, “forming an RFID tag-mounting base sub-assembly by mounting the RFID tag on the mounting base with said bottom side of the RFID tag coupled to the mounting base to thereby ground the RFID tag to the electrically conductive material of the mounting base.”
	Applicant also argues that the antenna 17 being enclosed between two electrically conductive layers which would form a Faraday cage, preventing RF signals reaching the antenna.  However, the antenna 17 is NOT completely enclosed in a cage made of conductors.  The ends of antenna 17 are not enclosed in a cage made of conductors.  As can be seen in Figure 1, the ends are likely to be either exposed to air or covered with plastic material in the finished product that comes out of the mold.  In addition, it is possible that the conductive layer(s) in electrical contact can function as extension(s) of the antenna 17.
	Applicant additionally argues that the term, “foil” was mistranslated form the German-language priority application, PCT/CH11/00103 (WO 2011/140666) of which 
	Examiner would like to draw attention to the following “Notice” at the beginning of the English-language translation of the priority case: “This translation is machine-generated. It cannot be guaranteed that it is intelligible, accurate, complete, reliable or fit for specific purposes. Critical decisions, such as commercially relevant or financial decisions, should not be based on machine-translation output.”  In addition, examiner would like to point to the fact the above machine translation resulted in both of the English words “foil” and “film.”  For a part of paragraph 6 of the PCT/CH11/00103, following is the English translation: “Have such RFID inlays one RFID antenna each, which is arranged on an antenna film and on which a chip module is attached with a carrier film. The chip module is preferably located between the two foils mentioned.” (Emphasis added.)
	Examiner would like to reference the following document: Dictionary of Chemistry German-English by Gerhard Wenske (ISBN 0-89573-527-X © VCH Verlagsgesellschaft mbH D-69451 Weinheim , DE 1994.).  On page 609 of the said document, the German word, “Folie” has the following definitions: 1. foil (mostly metallic); 2. film (<0.15 mm)
	Thus, the above machine-generated translation of the priority application can be neither sufficient nor conclusive evidence that the antenna foil in Eggmann is mistranslated.

Applicant argues that Mount-on-metal RFID of tags have a unique construction that is distinct from conventional RFID inlays and are specifically designed to work when mounted on a metal object.  Applicant seems to argue that the claim limitations associated with the unique construction are “a mounting base made of an electrically conductive material” and “a passive mount-on-metal RFID tag.”  As already stated above, Eggmann discloses “a mounting base made of an electrically conductive material” via the “antenna foil 16.”  And Eggmann discloses a passive RFID tag (p14) for matching part of the limitation, “a passive mount-on-metal RFID tag.”  However, even if the phrase, ‘mount-on-metal,’ actually somehow further define and limit the claimed method of manufacturing which examiner does not concede, the phrase itself is broad as to not exclude just a passive RFID disclosed by Eggmann (p14).  For instance, since the RFID chip module 19 is placed on antenna foil 16, the entire electronic element 15 can be considered a passive mount-on-metal RFID tag.
Kanno discloses “Under Molding Condition 3, injection molding was carried out using the resin same as that used under Molding Condition 2, at a temperature elevated to as high as 260.degree. C., wherein it was supposed that thus-elevated molding temperature consequently elevated the sealing resin temperature, and resulted in deformation. It was therefore found that the molding temperature should not exceed 260.degree. C.” (paragraph 107).  Preceding statements in Kanno implies that 260.degree. C was discovered to be the maximum tolerable temperature of the integrated circuit chip from the resulting deformation of component(s).  Then, Kanno further implies that the molding temperature should not exceed the maximum tolerable in combination teaches that “wherein the substantially RF transparent material has a temperature in the molten state on delivery into the void that is higher than a maximum tolerable temperature of the integrated circuit chip.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/
Examiner, Art Unit 2887

/THIEN M LE/Primary Examiner, Art Unit 2887